DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 11, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidsaver (US 2006/0148935) in view of Petchwattana et al. (Journal of Bionic Engineering 10, 2013, 110-117).
Considering Claims 1, 3, 4, 6, and 16-20:  Davidsaver teaches a composition comprising 64.3 or 59.3 weight percent of polyvinyl chloride and 20 or 25 weight percent of wood flour (Table III) having a particle distribution of trace at 40 mesh; 0 to 5 weight percent at 60 mesh; 0 to 55 weight percent at 80 mesh; 15 to 40 weight percent at 100 mesh, and 15 to 85 weight percent of balance pan/less than 100 mesh (Table IV).  The instant claims combine the amounts of 100 and 80 mesh into one amount.  
	The instant ranges for the particle sizes overlaps with the ranges of Davidsaver.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected amounts of each particle size within the claimed range, and the motivation to do so would have been to control the dispersability of the flour in the polyvinyl chloride matrix.
	Davidsaver teaches using wood flour rather than rice husk powder.  However, Petchwattana et al. teaches using rice husk as a replacement for wood flour (Introduction).  Davidsaver and Petchwattana et al. are analogous art as they are concerned with the same field of endeavor, namely polyvinyl chloride composites.  It would have been obvious to a person having ordinary skill in the 
Considering Claim 7:  Davidsaver teaches the composition as comprising low levels of titanium dioxide (Table II).  
Considering Claim 8:  Davidsaver teaches the composition as comprising 20 or 25 weight percent of a thermoplastic material (Table III).  
Considering Claim 11:  Davidsaver teaches extruding the composition to form a molded article (¶0025-26).
Considering Claim 12:  Davidsaver teaches forming an extrudate having a thickness of less than 25 mm and pressing the extrudate between two plates (¶0025-26).  Davidsaver is silent towards the final thickness of the plate.  However, it is obvious to change the size of an article.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV). 
Considering Claim 15:  Davidsaver teaches the molded article as being a door/construction material (¶0021).
Considering Claims 17 and 18:  Davidsaver teaches the composition as comprising 59.1 weight percent of polyvinyl chloride in the examples.  This is sufficiently close to the claimed range that a person having ordinary skill in the art would expect the compositions to have substantially similar properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). It would have been obvious to a person having ordinary skill in the art to have lowered the amount of polyvinyl alcohol to the claimed range, and the motivation to do so would have been, a person having ordinary skill in the art would have expected the composition to have substantially similar properties.  

Claims 1, 3, 4, 6-11 and 14-17  are rejected under 35 U.S.C. 103 as being unpatentable over Duna et al. (US 2013/0005868) in view of Davidsaver US 2006/0148935) as evidenced by Petchwattana et al. (Journal of Bionic Engineering 10, 2013, 110-117).
Considering Claims 1, 3, 4,  6-10, 16, and 17:  Duna et al. teaches a composition comprising 30 to 40 weight percent of polyvinyl chloride; 30 to 40 weight percent of rice husk powder (Abstract); 12 to 18 weight percent of calcium chloride; and 10 to 16 weight percent of additives including lubricants and processing aids (¶0014).
	Duna et al. does not teach the claimed particle size.  However, Davidsaver polyvinyl chloride and 20 or 25 weight percent of wood flour (Table III) having a particle distribution of trace at 40 mesh; 0 to 5 weight percent at 60 mesh; 0 to 55 weight percent at 80 mesh; 15 to 40 weight percent at 100 mesh, and 15 to 85 weight percent of balance pan/less than 100 mesh (Table IV).  The instant claims combine the amounts of 100 and 80 mesh into one amount.  	The instant ranges for the particle sizes overlaps with the ranges of Davidsaver.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected amounts of each particle size within the claimed range, and the motivation to do so would have been, as Petchwattana et al. suggests, to control the dispersability of the flour in the polyvinyl chloride matrix (Conclusion).
Considering Claim 11:  Duna et al.  teaches a molded article produced by extrusion (¶0019).  
Considering Claim 14:  Duna et al. teaches surface treating the product by grinding, glazing, or sandblasting (¶0021-22).
Considering Claim 15:  Duna et al. teaches the product as being imitation wood (Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davidsaver (US 2006/0148935) in view of Petchwattana et al. (Journal of Bionic Engineering 10, 2013, 110-117) as applied to claim 1 above, and further in view of Ramle et al. (Advanced Materials Research Vol. 812 (2013) pp 151-156).
Considering Claim 5:  Davidsaver and Petchwattana et al. teach the composite of claim 1 as shown above.
	Davidsaver does not teach adding a silane to the filler.  However, Ramle et al. teaches treating a rice husk powder with an aminosilane in a polyvinyl chloride composite (Abstract).  .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davidsaver (US 2006/0148935) in view of Petchwattana et al. (Journal of Bionic Engineering 10, 2013, 110-117) as applied to claim 11 above, and further in view of Mengeloglu (Rigid Polyvinyl Chloride/Wood Flour Composites and their Foams, 2001).
Considering Claim 13:  Davidsaver and Petchwattana et al. collectively teach the molded article of claim 11 as shown above.  
	Davidsaver does not teach foaming the composite.  However, Mengeloglu teaches foaming a polyvinyl chloride composite to reduce the density to 0.4 g/cc (pg. 3).  Davidsaver and Mengeloglu are analogous art as they are concerned with the same field of endeavor, namely polyvinyl chloride composites.  It would have been obvious to a person having ordinary skill in the art to have foamed the composite of Davidsaver as in Mengeloglu, and the motivation to do so would have been, as Mengeloglu suggests, low density articles have utility in construction applications (pg. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Duna et al. (US 2013/0005868) in view of Davidsaver US 2006/0148935) as evidenced by Petchwattana et al. (Journal of Bionic Engineering 10, 2013, 110-117) as applied to claim 1 above, and further in view of Ramle et al. (Advanced Materials Research Vol. 812 (2013) pp 151-156).
Considering Claim 5:  Duna et al. and Davidsaver  teach the composite of claim 1 as shown above.
	Duna et al. does not teach adding a silane to the filler.  However, Ramle et al. teaches treating a rice husk powder with an aminosilane in a polyvinyl chloride composite (Abstract).  Duna et al. and Ramle et al. are analogous art as they are concerned with the same field of endeavor, namely polyvinyl chloride composites.  It would have been obvious to a person having ordinary skill in the art to have treated the filler of Duna et al. with an aminosilane, as in Ramle et al., and the motivation to do so would have been, as Ramle et al. suggests, to improve the tensile stress of the composite (Abstract).  

13 is rejected under 35 U.S.C. 103 as being unpatentable over Duna et al. (US 2013/0005868) in view of Davidsaver US 2006/0148935) as evidenced by Petchwattana et al. (Journal of Bionic Engineering 10, 2013, 110-117) as applied to claim 11 above, and further in view of Mengeloglu (Rigid Polyvinyl Chloride/Wood Flour Composites and their Foams, 2001).
Considering Claim 13:  Duna et al. and Davidsaver collectively teach the molded article of claim 11 as shown above.  
	Duna et al. does not teach foaming the composite.  However, Mengeloglu teaches foaming a polyvinyl chloride composite to reduce the density to 0.4 g/cc (pg. 3).  Duna et al. and Mengeloglu are analogous art as they are concerned with the same field of endeavor, namely polyvinyl chloride composites.  It would have been obvious to a person having ordinary skill in the art to have foamed the composite of Duna et al. as in Mengeloglu, and the motivation to do so would have been, as Mengeloglu suggests, low density articles have utility in construction applications (pg. 1).

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Davidsaver does not teach the amount of powder having a size of 249-150 microns (100 mesh) as overlapping with the range of 40-50 weight percent is not persuasive.  Davidsaver teaches a composition comprising 64.3 or 59.3 weight percent of polyvinyl chloride and 20 or 25 weight percent of wood flour (Table III) having a particle distribution of trace at 40 mesh; 0 to 5 weight percent at 60 mesh; 0 to 55 weight percent at 80 mesh; 15 to 40 weight percent at 100 mesh, and 15 to 85 weight percent of balance pan/less than 100 mesh (Table IV).  The particles retained on the 100 mesh screen of Davidsaver (>149 microns) and 80 mesh screen of Davidsaver (>177 microns) fall within the particle range of the instant claims (150-249 microns).  Thus the range recited in the instant claims includes the 15 to 40 weight percent at 100 mesh and 0 to 55 weight percent at 80 mesh of Davidsaver.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.
B)  In response to applicant's argument that Davidsaver and Petchwattana et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Davidsaver and Petchwattana et al. are analogous art as they are concerned with the same field of endeavor, namely polyvinyl chloride composites.  The original specification defines the invention as being in the field of PVC resin and rice husk powder, and does not define a specific utility or application for the compositions.  As Davidsaver and Petchwattana et al. are relevant to this field of endeavor, the references are analogous art.
C)  The applicant’s argument that Petchwattana et al. teaches away from the claimed particle size distribution is not persuasive.  The sections of Petchwattana et al. cited by the applicant are unrelated to the particle size distribution, and thus do not teach or teach away from the claimed particle size distribution.
D)  The applicant’s argument that Davidsaver and Petchwattana et al. do not teach the limitation of claim 10 is not germane as claim 10 is not rejected under the combination of Davidsaver and Petchwattana et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767